DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the Continuation filed on 12/29/2020 
This is a CON of 15/895,158, now a PAT 10,911,683B2 which is a CON of 14/407,740, now a PAT 9,930,260 B2 which is 371 of PCT /JP2013/003844 06/20/2013 
Application Claims FP date of 08/01/2012
Claims 1, 20 and 21 are independent
Claims 1-21 are  pending
Priority
Acknowledgment is made of applicant's claim for foreign priority. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,911,683 B2 and claims 1-26 of U.S. Patent No. 9,930,260 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: An image capturing apparatus, comprising: 
1. Patent 9,930,260: An information processing system comprising:
circuitry configured to acquire a first captured image; acquire a plurality of second images; and 
1. Patent 9,930,260: circuitry configured to acquire a first captured image; acquire a plurality of second images; and
generate display data including the first captured image and at least a subset of the plurality of second images based on an evaluation parameter corresponding to each of the plurality of second images
1. Patent 9,930,260: generate image data that includes an object image and the second plurality of second images, wherein the generated image data is associated with image-related information…



2. Application: wherein the evaluation parameter indicates a degree of attention of a user to who is not using the information processing system.
2. Patent 9,930,260: wherein the evaluation parameter indicates a degree of attention of the first user.



3. Application: wherein the evaluation parameter is based on an operation of the user.
3. Patent 9,930,260: wherein the evaluation parameter is based on an operation of the first user.



4. Application: further comprising: a communication interface configured to acquire the plurality of second images from a service provider via a network 
4. Patent 9,930,260: further comprising a communication interface configured to acquire the first plurality of second images from a service provided via a network



5. Application: further comprising: an interface configured to acquire the plurality 
5. Patent 9,930,260: further comprising: an interface configured to acquire the first 


6. Application: further comprising: a user interface configured to receive a user input selecting at least one of the plurality of service providers from which the plurality of second images is acquired, 
6. Patent 9,930,260: further comprising: a user interface configured to receive a user input selecting at least one of the plurality of service providers from which the plurality of second images is acquired,
wherein the circuitry is configured to control acquiring the plurality of second images from the at least one of the plurality of service providers based on the received user input.
wherein the circuitry is configured to control acquiring the plurality of second images from the at least one of the plurality of service providers based on the received user input.



7. Application: further comprising: a user interface configured to receive a user input selecting at least one of a plurality of classification groups corresponding to the plurality of second images, 
7. Patent 9,930,260: further comprising: a user interface configured to receive a user input selecting at least one of a plurality of classification groups corresponding to the plurality of second images, 
wherein the circuitry is configured to control acquiring the plurality of second images 




8. Application: further comprising: a user interface configured to receive a user input selecting at least one of a plurality of characteristics corresponding to a popularity of the plurality of second images, 
8. Patent 9,930,260: further comprising: a user interface configured to receive a user input selecting at least one of a plurality of characteristics corresponding to a popularity of the plurality of second images,
wherein the circuitry is configured to control acquiring the plurality of second images corresponding to the at least one of the plurality of characteristics based on the received user input.
8. Patent 9,930,260: wherein the circuitry is configured to control acquiring the plurality of second images corresponding to the at least one of the plurality of characteristics based on the received user input



9. Application: further comprising: a display configured to display the display data generated by the circuitry; and an image 
17. Patent 9,930,260: further comprising: a display configured to display the display data generated by the circuitry; and an image 



10. Application: further comprising: a memory configured to store the plurality of second images and the evaluation parameter corresponding to each of the plurality of second images
10. Patent 9,930,260: further comprising: a memory configured to store the plurality of second images and the evaluation parameter corresponding to each of the plurality of second images



11. Application: wherein the evaluation parameter for each of the plurality of second images is based on the at least one of a group classification of the image, a number of times the image has been accessed, a number of times the image has been cited, and a number of times the image has been commented on.
11. Patent 9,930,260: wherein the evaluation parameter is further based on at least one of a first number of times each of the first plurality of second images has been accessed, a second number of times each of the first plurality of second imaged has been cited, or a third number of times each of the first plurality of second images has been commented on.


12. Application: wherein the circuitry is configured to acquire, for each of the plurality of second images, at least one of the group classification of the image, the number of times the image has been accessed, the number of times the image has been cited, and the number of times the image has been commented on; and
12. Patent 9,930,260: wherein the circuitry is further configured to acquire, for each of the first plurality of second images, at least one group of users associated with each of the first plurality of second images, and at least one of the first number of time each of the first plurality of second images has been cited, or the third number of times each of the first plurality of second images has been commented on; and 
determine the evaluation parameter for each of the plurality of second images based on the at least one of the group classification of the image, the number of times the image has been accessed, the number of times the image has been cited, and the number of times the image has been commented on.
determine the evaluation parameter for each of the first plurality of second images based on the at least one of the group of users, and at least one of the number of times the first plurality of second image has been accessed, the second number of times the image each of the first plurality of second images has been cited, or the third number of times each of the first plurality of second images has been commented on.



13. Application: wherein the circuitry is configured to select the at least a subset of the plurality of second images to be included in the generated display data based on the determined evaluation parameter for each of the plurality of second images.
1. Patent 9,930,260: select a second plurality of second images from the first plurality of second images, based on an evaluation parameter that corresponds to each of the first plurality of second images,



14. Application: wherein the circuitry is configured to include, in the generated display data, at least one of the group classification of the image, the number of times the image has been accessed, the number of times the image has been cited, and the number of times the image has been commented on for each of the at least a subset of the plurality of second images to be included in the generated display data
13. Patent 9,930,260: wherein the circuitry is configured to include, in the generated image data, at least one group of users associated with each of the plurality of second images, and at least one of the first number of times each of the first plurality of second image has been cited, or the third number of times each of the first plurality of second images has been commented on, for each of the second plurality of second images.



15. Application: wherein the circuitry is configured to perform an image analysis on 
14. Patent 9,930,260: wherein the circuitry is further configured to: analyze each of the 



16. Application: wherein the circuitry is configured to select the at least a subset of the plurality of second images to be included in the generated display data by comparing the identified image capture settings corresponding to each of the plurality of second images with image capturing setting corresponding to the first captured image.
15. Patent 9,930,260: wherein the circuitry is further configured to select the second plurality of second images, based on a comparison of the identified first image capture setting with a second image capturing setting that corresponds to the captured first image.



17. Application: further comprising: a user interface configured to display the at least the subset of the plurality of second images and receive a user selection corresponding to 
16. Patent 9,930,260: further comprising a user interface configured to:
display the second plurality of second images; and 




18. Application: wherein the circuitry is configured to change image capture settings corresponding to the first captured image data based on the identified image capture settings of the one of the at least the subset of the plurality of second images selected based on the user input.
17. Patent 9,930,260: wherein the circuitry is further configured to change the second image setting based on the identified first image capture setting.



19. Application: further comprising: a wireless interface configured to send and receive data via a wireless communication network.
18. Patent 9,930,260: further comprising: a wireless interface configured to send and receive data via a wireless communication network.


Claims 20 -21 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,911,683 B2 and claims 1-26 of U.S. Patent No. 9,930,260 B2.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7, 9-10, 15-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by applicant admitted prior art Poirier et al. (U.S. Publication Number 2011/0314049 A1).

Regarding claim 1, Poirier discloses information processing system (Fig 1 – information processing system) comprising:  circuitry (Fig 1 – imaging system 8) configured to acquire a first captured image (¶0029; “the interface system 8 takes as input a first original digital image 12);
acquire a plurality of second images (Fig 1 – images 7); and
generate display data (Fig 2 – display generator 38) including the first captured image and at least a subset of the plurality of second images based on an evaluation parameter (Fig 3 – scoring component 46) corresponding to each of the plurality of second images (Fig 4; ¶0044; “in selecting the best image a quality score associated with responsive images may be considered”; ¶0062; “illustrates a set of images 7 that are displayed in an order computed by ranking images”).

Regarding claim 2, Poirier discloses wherein the evaluation parameter (Fig 3 – scoring component 46) indicates a degree of attention of a user to who is not using the information processing system (Fig 4; ¶0062; “illustrates a set of images 7 that are displayed in an order computed by ranking images”).

Regarding claim 3, Poirier discloses wherein the evaluation parameter is based on an operation of the user (Fig 4; ¶0044; “this score may be generated by a community of users”).

Regarding claim 4, Poirier discloses a communication interface configured to acquire the plurality of second images from a service provider via a network (Fig 1 – network 6).

Regarding claim 5, Poirier discloses an interface configured to acquire the plurality of second images from a plurality of service providers via a network (Fig 4; ¶0062; “users can review the various images and select the model photograph 13 from various interfaces”).

Regarding claim 7, Poirier discloses a user interface configured to receive a user input selecting at least one of a plurality of classification groups (Fig 2 – categorizer 43) corresponding to the plurality of second images, wherein the circuitry is configured to  (Fig 2 – search engine 41; ¶00582; “at S108 a query 53 is input to the server 11 to database 2 with search engine 41”).

Regarding claim 9, Poirier discloses a display configured to display the display data generated by the circuitry (Fig 2 – display generator 38); and an image capturing device configured to capture the first captured image (Fig 2 - camera 9).

Regarding claim 10, Poirier discloses a memory configured to store the plurality of second images and the evaluation parameter corresponding to each of the plurality of second images (Fig 2 – main memory 15; data memory 22).

Regarding claim 15, Poirier discloses wherein the circuitry is configured to perform an image analysis on each of the plurality of second images to identify an image capture setting corresponding to each of the plurality of second images (¶0026; “image signature is extracted from the image content, and is used in the selection of similar images.”; ¶0030; “the information extracted from query image 12 may include metadata and an image signature, which is representative of the content of the image”).

Regarding claim 16, Poirier discloses wherein the circuitry is configured to select the at least a subset of the plurality of second images to be included in the generated  (¶0030; “the information of the query image 12 is compared to the image information of image 3, upon retrieval of similar images 7 together with the metadata associated with them, the images 4 are displayed  by the user interface 8 to the user.  A selection made by the user is received by the interface 8”).

Regarding claim 17, Poirier discloses a user interface configured to display the at least the subset of the plurality of second images and receive a user selection corresponding to one of the at least the subset of the plurality of second images (¶0030; “upon retrieval of similar images 7 together with the metadata associated with them, the images 4 are displayed by the user interface 8 to the user.  A selection made by the user is received by the interface 8”).

Regarding claim 18, Poirier discloses wherein the circuitry is configured to change image capture settings corresponding to the first captured image data based on the identified image capture settings of the one of the at least the subset of the plurality of second images selected based on the user input (¶0030; “an instructional guide is generated to guide the user to take the target photograph 1, with an expectation that it will be of higher quality than the query photograph 12, e.g. similar to the model photograph 13 selected”).

Regarding claim 19, Poirier discloses a wireless interface configured to send and receive data via a wireless communication network (Fig 1 –network 6).

Regarding claim 20, Poirier discloses information processing method performed by an information processing system (Fig 1 – information processing system), the method comprising:  acquiring (Fig 1 – imaging system 8) a first captured image (¶0029; “the interface system 8 takes as input a first original digital image 12);
acquire a plurality of second images (Fig 1 – images 7); and
generating display (Fig 2 – display generator 38) data including the first captured image and at least a subset of the plurality of second images based on an evaluation parameter (Fig 3 – scoring component 46) corresponding to each of the plurality of second images (Fig 4; ¶0044; “in selecting the best image a quality score associated with responsive images may be considered”; ¶0062; “illustrates a set of images 7 that are displayed in an order computed by ranking images”).

Regarding claim 21, Poirier discloses a non-transitory computer-readable medium including computer- program instructions, which when executed by an information processing system (Fig 1 – information processing system)cause the system to:  acquire (Fig 1 – imaging system 8) a first captured image (¶0029; “the interface system 8 takes as input a first original digital image 12);
acquire a plurality of second images (Fig 1 – images 7); and
(Fig 2 – display generator 38) data including the first captured image and at least a subset of the plurality of second images based on an evaluation parameter (Fig 3 – scoring component 46) corresponding to each of the plurality of second images (Fig 4; ¶0044; “in selecting the best image a quality score associated with responsive images may be considered”; ¶0062; “illustrates a set of images 7 that are displayed in an order computed by ranking images”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant admitted prior art Poirier et al. (U.S. Publication Number 2011/0314049 A1) in view of Applicant disclosed prior art Bennett (U.S. Patent Publication Number 2012/0226680 A1).

Regarding claim 6, Poirier discloses acquiring plurality of second images, wherein the circuitry is configured to control acquiring the plurality of second images from the at least one of the plurality of service providers based on the received user input (Fig 6 – step S110; ¶0059; “at S110 the images 7 are retrieved by the server and having similar signatures and/or metadata”)
However, Poirier fails to clearly disclose further a user interface configured to receive a user input selecting at least one of the plurality of service providers from which the plurality of second images is acquired.
Instead, in a similar endeavor, Bennett discloses further a user interface (Fig 3 – client browser 335) configured to receive a user input (Fig 3 – element 395) selecting at least one of the plurality of service providers (Since the interface allows the user to type the location where the images could be retrieved from, it is clear that user can select any server in the network) from which the plurality of second images is acquired.  
Poirier and Bennett are combinable because both are related to imaging device and image processing that allow user selection.  
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to allow user to search images from the internet as taught by Bennett in the device disclosed by Poirier.
	The suggestion/motivation for doing so would have been to make a “selection of images in the search result page on the basis of popularity” as explained by Bennett in the Abstract.  
Therefore, it would have been obvious to combine Poirier and Bennett to obtain the invention as specified in the claim 6.

Regarding claim 8, Poirier discloses acquiring plurality of second images, wherein the circuitry is configured to control acquiring the plurality of second images from the at least one of the plurality of service providers based on the received user (Fig 6 – step S110; ¶0059; “at S110 the images 7 are retrieved by the server and having similar signatures and/or metadata”)
However, Poirier fails to clearly disclose a user interface configured to receive a user input selecting at least one of a plurality of characteristics corresponding to a popularity of the plurality of second images.
Instead, in a similar endeavor, Bennett discloses further a user interface (Fig 3 – client browser 335) configured to receive a user input (Fig 3 – element 395) selecting at least one of the plurality of characteristics corresponding to a popularity of second images (¶0021; “the image search server 169 then selects and prioritizes images based upon closeness in correlation to that of the search image 155, and in some embodiments, on a popularity basis").
Poirier and Bennett are combinable because both are related to imaging device and image processing that allow user selection.  
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to allow user to search images based on the popularity as taught by Bennett in the device disclosed by Poirier.
	The suggestion/motivation for doing so would have been to make a “selection of images in the search result page on the basis of popularity” as explained by Bennett in the Abstract.  
Therefore, it would have been obvious to combine Poirier and Bennett to obtain the invention as specified in the claim 8.

Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant admitted prior art Poirier et al. (U.S. Publication Number 2011/0314049 A1) in view of applicant admitted prior art Jacobs (U.S. Patent Number 7,321,919 B2).

Regarding claim 11, Poirier discloses wherein the evaluation parameter (Fig 3 – scoring component 46) for each of the plurality of second images is based on the at least one of a group classification (Fig 2 – categorizer 43) of the image.
However, Poirier fails to clearly disclose wherein the evaluation is based on the at least one of a group classification of the image, a number of times the image has been accessed, a number of times the image has been cited, and a number of times the image has been commented on.
Instead, in a similar endeavor, Jacobs discloses wherein the evaluation is based on the at least one of a group classification of the image, a number of times the image has been accessed, a number of times the image has been cited, and a number of times the image has been commented on (Fig 2 – step 208; Col 12, lines 65-67; Col 13, lines 1-5; “it tracks image recommendations, accesses,  inclusions in compilations, explicit ratings or rankings”).  
Poirier and Jacobs are combinable because both are related to imaging device and image processing that allow user selection.  
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to allow user to classify images based on the “popularity” criteria as taught by Jacobs in the device disclosed by Poirier.
Jacobs in the Abstract and to “rank and rate the estimated level of interest that the image may hold for the user” as explained in Col 2, lines 2-3 by Jacobs.  
Therefore, it would have been obvious to combine Poirier and Jacobs to obtain the invention as specified in the claim 11.

Regarding claim 12, Poirier discloses wherein the circuitry is configured to acquire (Fig 1 – imaging system 8) for each of the plurality of second images (Fig 1 – images 7) group classification of the image (Fig 2 – categorizer 43) of the image; and evaluation parameter (Fig 3 – scoring component 46).
However, Poirier fails to clearly disclose for each of the plurality of second images at least one of a group classification of the image, a number of times the image has been accessed, a number of times the image has been cited, and a number of times the image has been commented on; and determine the evaluation parameter for each of the plurality of second images based on the at least one of the group classification of the image, the number of times the image has been accessed, the number of times the image has been cited, and the number of times the image has been commented on.
Instead, in a similar endeavor, Jacobs discloses for each of the plurality of second images at least one of a group classification of the image, a number of times the image has been accessed, a number of times the image has been cited, and a number of  (Fig 2 – step 208; Col 12, lines 65-67; Col 13, lines 1-5; “it tracks image recommendations, accesses,  inclusions in compilations, explicit ratings or rankings”); and determine the evaluation parameter for each of the plurality of second images based on the at least one of the group classification of the image, the number of times the image has been accessed, the number of times the image has been cited, and the number of times the image has been commented on (Fig 2 – step 216; Col 12, lines 65-67; Col 15, lines 12-25;).

Regarding claim 13, Poirier discloses wherein the circuitry is configured to select the at least a subset of the plurality of second images to be included in the generated display data based on the determined evaluation parameter for each of the plurality of second images (¶0030; “the information of the query image 12 is compared to the image information of image 3, upon retrieval of similar images 7 together with the metadata associated with them, the images 4 are displayed  by the user interface 8 to the user.  A selection made by the user is received by the interface 8”).

Regarding claim 14, Poirier fails to clearly disclose wherein the circuitry is configured to include, in the generated display data, at least one of the group classification of the image, the number of times the image has been accessed, the number of times the image has been cited, and the number of times the image has been commented on for each of the at least a subset of the plurality of second images to be included in the generated display data.
Instead, in a similar endeavor, Jacobs discloses wherein the circuitry is configured to include, in the generated display data , at least one of the group classification of the image, the number of times the image has been accessed, the number of times the image has been cited, and the number of times the image has been commented on for each of the at least a subset of the plurality of second images to be included in the generated display data (Col 4, lines 58-64; “selected images may be displayed.  Fig 2 – step 220; Col 11, lines 30-40; “user may have the system display the N images estimated to be the most interest to the user.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PADMA HALIYUR/Primary Examiner, Art Unit 2698